Citation Nr: 1518670	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted the Veteran's claim for bilateral hearing loss and assigned a noncompensable rating.

In September 2013, the Veteran testified at a RO hearing before a Decision Review Officer (DRO); a copy of the hearing transcript is of record.


FINDING OF FACT

Bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran initially filed a claim for service connection for bilateral hearing loss in January 2012.  The Veteran received the required notice in a March 2012 letter.  Service connection for bilateral hearing loss was granted in an April 2012 rating decision, and the Veteran disagreed with the initially assigned rating in April 2013.  As the Veteran received the required notice after he filed his service connection claim, additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's treatment records, RO hearing testimony, and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran's hearing was medically evaluated in April 2012.  The examiner considered the contentions of the appellant, examined the Veteran, provided findings sufficient to apply the pertinent rating criteria, and noted the effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran asserts that he is entitled to an initial compensable rating for bilateral sensorineural hearing loss.  The medical evidence of record includes a September 2011 private audiology evaluation and an April 2012 VA audiological examination report. 

With regard to the private audiology evaluation, the Board acknowledges that the report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court of Appeals for Veterans Claims (Court) has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the September 2011 private graphical representation is clear and its interpretation is not disputable for each puretone threshold. 

Specifically, in the September 2011 private audiogram, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
45
65
LEFT
20
15
40
55

The pure tone threshold average was 40 decibels in the right ear and 32.5 decibels in the left ear.  The controlled speech discrimination test revealed speech recognition of 100 percent in both ears.

These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. 
§ 4.85, Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.  

With regard to the above September 2011 private audiogram, it is unclear whether speech discrimination testing was performed by the Maryland CNC test.  On this issue, pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  The Court has held if a private audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  In the present case, as discussed above, the September 2011 private audiology test does not support an increased rating, even when speech recognition scores are considered.  Thus, a remand for clarification on whether the Maryland CNC was used would serve no purpose here.

The April 2012 VA examination report revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
65
LEFT
25
20
40
70

The average decibel loss was 36 in the right ear and 39 in the left ear.  The controlled speech discrimination test revealed speech recognition of 100 percent in both ears.  This translates to Level I hearing impairment for each ear under Table VI.  As noted above, Level I hearing impairment in both ears warrants a noncompensable rating.  Accordingly, based on the September 2011 private audiogram and the April 2012 VA audiogram, a compensable rating is not warranted at any point during the appeal period.

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2011 or 2012 examinations.  As such, consideration of 38 C.F.R. 
§ 4.86 is not warranted.

The Board has also considered the functional impairment caused by the Veteran's hearing loss disability.  Martinak, 21 Vet. App. at 455.  The April 2012 VA examiner noted that the Veteran reported difficulty understanding soft spoken voices as a result of his hearing loss.  Thus, the functional impact of the Veteran's hearing loss was fully considered during VA examination.

The Board finds that these challenges associated with the Veteran's hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Veteran's bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and difficulty hearing and understanding conversations.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86.  The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss.  See id. 

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged, nor does the evidence otherwise indicate, that he is unemployable on account of his hearing loss.  Thus, the Board finds that a claim for TDIU has not been raised.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


